        Case 1:15-cr-00095-AJN Document 3045 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                10/14/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                      15-cr-95 (AJN)
  Abdullah Yoda,
                                                                         ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       A presentment, arraignment, and initial conference on alleged violations of supervised

release in this matter is currently scheduled for November 4, 2020 at 11 a.m. In light of the

COVID-19 public health crisis, there are significant issues related to in-court proceedings. The

proceeding will thus be conducted by videoconference using the Skype for Business platform.

The Court will provide public dial-in information at a later date. By no later than October 30,

2020, the parties shall submit a joint letter to the Court by ECF indicating how they intend to

proceed at the conference.

       SO ORDERED.

 Dated: October 13, 2020
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
